Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on September 19, 2019, which paper has been placed of record in the file.
2.        Claims 1-32 are pending in this application.



Election/Restriction
3. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
           Group I:  Claims 1-20 and 32 drawn to method for pairing service consumers and service providers, classified in class G06Q, subclass 10/06.
            Group II: Claims 21-31 drawn to a method for a service consumer is billed electronically for a service provided classifying in class G06Q, subclass 20/20.
4.	The inventions are distinct, each from the other because of the following reasons:
           Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination “programmatically associate, using a first trained machine learning model, each service consumer with service providers; and for each service consumer, programmatically generate service provider pairing based in part on service consumer data input from their computing entity.” (Claims 1-20 and 32) has separate utility. See MPEP § 806.05(d).  
5.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have different classification and have acquired a separate status in the art due to their recognized divergent subject matter and require a different field of search, restriction for examination purposes as indicated is proper.

6.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                         
June 19, 2021